Citation Nr: 1027962	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-26 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a heart 
disorder.

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from October 1975 to October 1995.  

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing in March 2010.  A transcript of this 
proceeding is associated with the claims file.  

The issue of entitlement to service connection for a heart 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for abnormal EKG 
(electrocardiography) findings (claimed as a heart disorder) in 
an April 1996 rating decision.  The appellant submitted a notice 
of disagreement as to this decision but did not perfect an 
appeal.  The RO continued the denial of this claim in a November 
1997 rating decision but the Veteran did not perfect an appeal.

2.  The November 1997 rating decision is the last final decision 
prior to the Veteran's request to reopen his claim for a heart 
disorder in December 2006.

3.  Evidence received since the November 1997 rating decision 
regarding the Veteran's claim for service connection for a heart 
disorder is not cumulative of evidence previously of record and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The rating decisions of April 1996 and November 1997 are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (2009).

2.  New and material evidence having been received; the claim of 
entitlement to service connection for a heart disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that a heart disorder is related to his 
service in the United States Army from October 1975 to October 
1995.  Specifically, he contends that he began experiencing chest 
pain during military service along with abnormal EKG readings and 
that these symptoms were precursors to his diagnosis of coronary 
artery disease in September 2006.  

Legal Criteria

Generally, a claim which has been denied may not thereafter be 
reopened and allowed based on the same record.  38 U.S.C.A. § 
7105.  However, pursuant to 38 C.F.R. § 5108, if new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether evidence is "new and material," the credibility of the 
new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See Jackson v. 
Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 
5108, 7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the claim.  

Analysis

The Veteran submitted his original claim for service connection 
for a heart disorder in November 1995.  The RO denied this 
initial claim in an April 1996 rating decision, finding that the 
there was no evidence of a current heart disorder and that the 
abnormal EKG findings noted in the Veteran's service treatment 
records were laboratory findings and not evidence of a current 
disability.  Although the Veteran submitted a notice of 
disagreement as to this decision, he did not perfect an appeal.  
The denial was confirmed by rating decision dated in November 
1997.  Although the RO provided notice of these denials, the 
Veteran did not initiate an appeal of either decision. Therefore, 
the RO's decisions of April 1996 and November 1997 are final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.

The evidence of record at the time of the April 1996 rating 
decision included the Veteran's service treatment records which 
showed several complaints of chest pain beginning as earlier as 
November 1976 which was thought to be due to the Veteran's 
recurrent cervical strain and abnormal EKG findings dated in 
October 1994, April 1995, and October 1995.  Also of record was a 
VA examination report dated in January 1996 showing a diagnosis 
of intermittent atypical chest pain, probably functional and 
precipitated by emotional stress.             

In December 2006, the Veteran filed a claim to reopen.  In 
connection with this claim, the RO obtained several private 
treatment reports dated from September 2006 to March 2010 and VA 
treatment reports dated through April 2009.  These reports show 
that the Veteran was diagnosed with coronary artery disease in 
September 2006.  Significantly, in a July 2008 statement Dr. 
D.C.I., the Veteran's private physician, wrote that he had 
reviewed the in-service EKG reports showing abnormalities but 
opined that he could not concretely determine whether the 
Veteran's heart disorder existed during his military service, 
although it was "certainly suspicious."  

In a subsequent March 2010, statement Dr. D.C.I. wrote that, 
according to the Veteran's history, the Veteran underwent a heart 
catheterization during his military service in June 1995 during 
which the physician indicated that he could not see the back of 
the heart completely.  According to Dr. D.C.I., this was the 
region where they found the abnormality and this region was where 
his stress test was abnormal.  Dr. D.C.I. thereafter opined that 
he was "certain" that the Veteran had some coronary disease at 
that time because it takes decades for this process to develop.  
Dr. D.C.I. continued that whether or not it was severe enough to 
be causing his symptoms or required specific interventional 
treatment at that time remained unclear.  However, Dr. D.C.I. 
also noted that without the actual images or films from the 
procedure or a definitive report, it was only conjecture.  
Finally, the Veteran and his wife provided testimony regarding 
his heart disorder before the undersigned Veterans Law Judge.

Upon review of the record, the Board finds that evidence received 
since the November 1997 rating decision is new and material.  
Specifically, the July 2008 and March 2010 positive nexus 
opinions from Dr. D.C.I.  These reports were not of record at the 
time of the November 1997 rating decision and raise a reasonable 
possibility of substantiating the claim.  Therefore, the claim is 
reopened.  38 U.S.C.A. § 5108.



Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Board is reopening the claim.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  See also Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 


ORDER

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for a heart disorder, 
the claim is reopened.  To this extent, the appeal is granted.


REMAND

As noted above, new and material evidence has been received to 
reopen the claim for service connection for a heart disorder.  
After further development, the AMC/RO must readjudicate the claim 
on a de novo basis.

The Veteran's service treatment records show several complaints 
of chest pain beginning as earlier as November 1976 which was 
thought to be due to the Veteran's recurrent cervical strain and 
abnormal EKG findings dated in October 1994, April 1995, and 
October 1995.  A VA examination report dated in January 1996 
shows a diagnosis of intermittent atypical chest pain, probably 
functional and precipitated by emotional stress.             

The Veteran was first diagnosed with coronary artery disease in 
September 2006.  In a subsequent March 2010 statement Dr. D.C.I. 
wrote that, given the Veteran's reported history of having 
undergone a heart catheterization during his service in June 1995 
during which the physician indicated that he could not see the 
back of the heart (the region where they found the abnormality 
and where his stress test was abnormal), he was "certain" that 
the Veteran had some coronary disease at that time because it 
takes decades for this process to develop.  Dr. D.C.I. also noted 
that without the actual images or films from the procedure or a 
definitive report, it was only conjecture.  

A review of the Veteran's service treatment records is negative 
for a June 1995 report detailing a heart catheterization 
described by the Veteran in Dr. D.C.I.'s March 2010 statement.  
On remand, the AMC/RO should attempt to obtain service treatment 
records regarding this procedure.  

Also, given the complaints of chest pain and abnormal EKG 
findings during service, the post-service diagnosis of coronary 
artery disease, and the possible nexus between the heart 
complaints in service and the current coronary artery disease, on 
remand an examination and opinion are required.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should request any outstanding 
service treatment records, particularly a 
June 1995 report detailing a heart 
catheterization.  If these records are 
unobtainable a negative reply must be 
noted in writing and associated with the 
claims folder.  
  
2.	After completion of the foregoing, 
schedule the Veteran for an appropriate VA 
examination to determine the current 
nature and likely etiology of the current 
heart disorder.  All indicated testing in 
this regard should be performed and the 
claims file should be made available to 
the examiner for review.  

Based on the examination and review of the 
record, the examiner is requested to 
express an opinion as to whether it is at 
least as likely as not that any current 
heart disorder is the result of disease or 
injury in service, to include whether the 
complaints of chest pain and/or abnormal 
EKG findings during military service were 
precursors to the Veteran's September 2006 
diagnosis of coronary artery disease.  
Complete rationale for all opinions 
expressed must be provided.

3.	The AMC/RO should then ensure that all the 
above actions are completed.  If any 
benefit sought on appeal remains denied, 
furnish the Veteran and his representative 
with a Supplemental Statement of the Case 
(SSOC) and allow the Veteran an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


